Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021, 07/16/2021, and 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 40 is rejected under U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 40 is drawn to a “computer-readable storage medium storing instruction”. While the specification discusses hardware embodiments to the computer-readable storage medium, neither the specification nor the claim define the computer-readable storage medium as non-transitory (i.e. hardware only).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "M = 8" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-23, 31-33 , and 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ran (US 20140380132).

Regarding claim 21, Ran discloses a method, comprising:
receiving a to-be-encoded code block, wherein a length of the to-be-encoded code block is L, and L is a positive integer (RS-FEC sublayer employs a Reed-Solomon code operating over the Galois Field GF(2.sup.10) where the symbol size is 10 bits. The encoder processes k message symbols to generate 2t parity symbols which are then appended to the message to produce a codeword of n=k+2t symbols; [0047]); and
encoding the to-be-encoded code block to obtain a forward error correction (FEC) code, wherein a valid information length K of the FEC code is an integer multiple of a largest prime factor of L, and a total length N of the FEC code is a sum of K and a value, and the value is a product of 2 and an error correction capability T of the FEC code (Reed-Solomon code is denoted RS(n, k). When used to form a 100GBASE-CR4 or 100GBASE-KR4 PHY, in one embodiment the RS-FEC sublayer implements RS(528, 514). When used to form a 100GBASE-KP4 PHY, in one embodiment the RS-FEC sublayer implements RS(544, 514). Each k-symbol message corresponds to twenty 257-bit blocks produced by the transcoder; [0047]).

Regarding claim 22, Ran discloses wherein a quantity of bits comprised in each symbol in the FEC code is M, and M is a smallest even number satisfying (2M - 1) ≥ N (RS-FEC sublayer employs a Reed-Solomon code operating over the Galois Field GF(210) where the symbol size is 10 bits. When used to form a 100GBASE-CR4 or 100GBASE-KR4 PHY, in one embodiment the RS-FEC sublayer implements RS(528, 514) (i.e. 210-1 >= 528); [0047]).

Regarding claim 23, Ran discloses wherein before encoding the to-be-encoded code block to obtain the FEC code, the method further comprises: transcoding a source code block to obtain the to-be-encoded code block (Each k-symbol message corresponds to twenty 257-bit blocks produced by the transcoder; [0047]).

Regarding claim 31, the claim is interpreted and rejected for the reasons cited in claim 21.
Regarding claim 32, the claim is interpreted and rejected for the reasons cited in claim 22.
Regarding claim 33, the claim is interpreted and rejected for the reasons cited in claim 23.
Regarding claim 40, the claim is interpreted and rejected for the reasons cited in claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (US 20140380132) in view of Yang et al. (US 20180123733).

Regarding claim 24, Ran discloses wherein transcoding the source code block to obtain the to-be-encoded code block comprises: deleting synchronization header data of each source code block of a plurality of source code blocks to obtain remaining valid information (Upon detection of the SER count exceeding 417 symbol errors, the logic proceeds to block 710 in which a hi_ber condition is caused to be asserted. As before, this may be accomplished by continuously corrupting sync headers, as shown in a block 712, which will cause hi_ber to be asserted in a block 714. As before, a timer is used to determine whether hi_ber has been asserted for a period of 60 to 75 milliseconds (ms), as depicted by a decision block 716. This will result in the BER monitor detecting a hi_ber condition, causing the link to be disconnected, as shown in a block 718. The link is then restarted in a block 720 using Auto-Negotiation. As an option to disconnecting, the link may be temporarily paused and re-synchronization is attempted until hi_ber is released, as shown in a block 722; [0061]).
Ran does not expressly disclose combining the remaining valid information in the plurality of source code blocks to generate the to-be-encoded code block.
In an analogous art, Yang discloses combining the remaining valid information in the plurality of source code blocks to generate the to-be-encoded code block (Once the TX data stream is again encoded and descrambled, it can be transcoded by the transcoder 254. During transcoding multiple blocks of bits (e.g., 4 66-bit blocks) can, for example, be converted into a single block of bits (e.g., a single 257-bit block). CWMs are then inserted into the TX data stream by the CWM inserter 255, encoding can then be performed by the RS encoder 256 to generate 140-bit parity check for error correction on RX-side and the resulting stream can be gear boxed by the gear box 257 for output to a PMA. Those skilled in the art will recognize that a gear box is a logic function or device that uses multiplexing, de-multiplexing and/or shifting operations to map a data stream from an output of one layer to an input of another (or vice versa), where the input and output lane widths and line rates are not evenly divisible. Thus, for example, the TX data stream that is output from the gear box 257 to the portion of the TX data path 291 within the PMA can have frames having a 32b width; [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Yang into the system of Ran in order to reduce latency, cost, and chip area consumption by utilizing an integration block to eliminate the need for redundant components in personal communication service (PCS) and forward error correction sub-layer (Yang; [0003]). 

Regarding claim 25, the combination of Ran and Yang, particularly Yang discloses wherein combining the remaining valid information in the plurality of source code blocks to generate the to-be-encoded code block comprises: dividing the remaining valid information of each source code block into a pair of sub-code blocks, to form pairs of sub-code blocks (During transcoding multiple blocks of bits (e.g., 4 66-bit blocks) can, for example, be converted into a single block of bits (e.g., a single 257-bit block). CWMs are then inserted into the TX data stream by the CWM inserter 255, encoding can then be performed by the RS encoder 256 to generate 140-bit parity check for error correction on RX-side and the resulting stream can be gear boxed by the gear box 257 for output to a PMA; [0020]);
combining first sub-code blocks in the pairs of sub-code blocks of the plurality of source code blocks to generate a previous part of the to-be-encoded code block, and adding bit data before the previous part of the to-be-encoded code block; and combining second sub-code blocks in the pairs of sub-code blocks of the plurality of source code blocks to generate a subsequent part of the to-be-encoded code block (RX data path 292 can also include a CWM remover 275 and additional components that compensate for the overhead caused by the CWM removal. Specifically, this portion of the RX data path 292 within the FEC 250 can also include the CWM remover 275, a decoder and descrambler 273, CWM removal compensation logic 272, and an encoder and scrambler 271. The CWM synchronizer 278 can receive the RX data stream from the PMA and can identify CWM from data stream to make received data aligned with 5280-bits code word (in a process referred to herein as synchronizing). The gear box 277 can gear box the received RX data stream (e.g., so that it has frames with a 66b width). The RS decoder 276 can decode the RX data stream to provide symbol error correction. The CWM remover 275 can remove any CWMs from the RS-side data stream and, after removal of the CWMs from the RX data stream, the transcoder 274 can transcode the RX data stream; [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Yang into the system of Ran in order to reduce latency, cost, and chip area consumption by utilizing an integration block to eliminate the need for redundant components in personal communication service (PCS) and forward error correction sub-layer (Yang; [0003]). 

Regarding claim 34, the claim is interpreted and rejected for the reasons cited in claim 24.
Regarding claim 35, the claim is interpreted and rejected for the reasons cited in claim 25.

Claims 28-29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ran (US 20140380132) in view of Kobayashi et al. (US 20190114282).

Regarding claim 28, Ran does not expressly disclose wherein before transcoding the source code block to obtain the to-be-encoded code block, the method further comprises: performing encoding based on a 128B/130B encoding scheme to obtain the source code block.
In an analogous art, Kobayashi discloses wherein before transcoding the source code block to obtain the to-be-encoded code block, the method further comprises: performing encoding based on a 128B/130B encoding scheme to obtain the source code block (In embodiments using the 128b/130b channel coding, the RS FEC using RS(244, 240) may be used with the same polynomials as disclosed above with reference to disclosed embodiments that use the 64b/66b channel coding. In such embodiments, the RS data block may consist of 59 Symbol Chunks plus fifteen 2-bit CDI fields, The RS parity block may consist of four 8-bit parity symbols contained in RS Parity Symbol Chunk; [0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kobayashi into the system of Ran in order to improve channel coding efficiency by using known channel coding along with a number of additional alterations to the functionality of the physical logical sub-layer elements (Kobayashi; [0028]).

Regarding claim 29, Ran does not expressly disclose wherein transcoding the source code block to obtain the to-be-encoded code block comprises: transcoding the source code block based on a 256B/258B transcoding scheme or a 128B/132B transcoding scheme, to obtain the to-be-encoded code block.
In an analogous art, Kobayashi discloses wherein transcoding the source code block to obtain the to-be-encoded code block comprises: transcoding the source code block based on a 256B/258B transcoding scheme or a 128B/132B transcoding scheme, to obtain the to-be-encoded code block one of 64b/66b. 128b/130b, or 128b/132b channel coding may be employed, along with a number of additional alterations to the functionality of the PHY Logical Sub-layer elements, to improve channel coding efficiency; [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Kobayashi into the system of Ran in order to improve channel coding efficiency by using known channel coding along with a number of additional alterations to the functionality of the physical logical sub-layer elements (Kobayashi; [0028]).

Regarding claim 38, the claim is interpreted and rejected for the reasons cited in claim 28.
Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 29.

Allowable Subject Matter
Claims 26-27, and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 26, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not disclosed by the cited art. The same reasoning applies to claims 27 and 36-37 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lusted et al. (US 20140254640), “DE-CORRELATING TRAINING PATTERN SEQUENCES BETWEEN LANES IN HIGH-SPEED MULTI-LANE LINKS AND INTERCONNECTS.”
Booth (US 20100293441), “System And Method For Accelerated Forward Error Correction (FEC) Synchronization.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413